Frankenthaler, J.
This is a Schackno Act (Laws of 1933, chap. 745) proceeding for the reorganization of series No. 200,000 of guaranteed mortgage certificates issued by Lawyers Mortgage Company. The certificates represent participating interests in a single first mortgage on a six-story elevator apartment at 261 Gates avenue, Brooklyn. The principal amount of the mortgage is $85,000. Consents to the proposed plan have been filed by holders of certificates representing about seventy-five per cent of all the *910certificates outstanding. The plan calls for the administration of the mortgage by a trustee and also for an extension of the mortgage for a period of three years from September 1, 1934, on certain conditions. The proposed plan will be modified so as to make it identical with the plan approved by the court for series BX-19 (154 Misc. 447) with the following exceptions: (1) The maximum annual compensation of the trustee will be fixed at one-half of one per cent in view of the very small size of the mortgage; (2) the provisions for the election of the original trustee will be eliminated since the trust company named in the plan holds more than one-half, in principal amount, of the outstanding certificates, and an election would, therefore, be futile; and (3) the various changes in the plan proposed at the hearings will be adopted. The extension of the mortgage on the new terms proposed by the owner, at the hearing on the plan, is approved. Settle order and plan on three days’ notice.